    Case 1:21-cr-10023 Document 24 Filed 06/17/21 Page 1 of 2 PageID #: 309




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            NORTHERN DIVISION


IN RE CONTEMPT SANCTIONS                                21-MC-01-CBK
AGAINST JOHN KILGALLON, Chief of
Staff for the United States Marshals
Service, DANIEL C. MOSTELLER,
United States Marshal for the District of         NOTICE OF APPEARANCE
South Dakota, and STEPHEN
HOUGHTALING, Chief Deputy United
States Marshal for the District of South
Dakota, individually and in their official
capacities,

             Defendants.

      TO: ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF
          RECORD

      PLEASE TAKE NOTICE that Ronald A. Parsons, Jr. of the law firm of

Johnson, Janklow, Abdallah & Reiter, L.L.P., enters his appearance on behalf of

Defendant John Kilgallon, individually, in the above matter. All further notices and

pleadings should be sent to the above-mentioned at the address below.

      Dated this 17th day of June, 2021.


                                        JOHNSON, JANKLOW,
                                        ABDALLAH & REITER, L.L.P.

                                        BY /s/ Ronald A. Parsons, Jr.
                                        Ronald A. Parsons, Jr.
                                        P.O. Box 2348
                                        Sioux Falls, SD 57101-2348
                                        (605) 338-4304
                                        (ron@janklowabdallah.com)

                                        Attorneys for Defendant John Kilgallon



                                             1
   Case 1:21-cr-10023 Document 24 Filed 06/17/21 Page 2 of 2 PageID #: 310




                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

Notice of Appearance was served by e-mail (via CM/ECF and/or regular e-mail)

upon the following individuals:

            Attorneys for Official Capacity Defendants
            Joshua E. Gardner
            United States Department of Justice
            joshua.e.gardner@usdoj.gov

            Attorneys for Individual Capacity Defendants
            Leah B. Taylor
            United States Department of Justice
            leah.b.taylor@usdoj.gov

            Attorneys for Defendant Daniel C. Mosteller
            Marty J. Jackley
            Gunderson, Palmer, Nelson & Ashmore, L.L.P.
            mjackley@gpna.com

            Acting United States Attorney for the District of South Dakota
            Dennis R. Holmes
            dennis.holmes@usdoj.gov

      Dated this 17th day of June, 2021.


                                           /s/ Ronald A. Parsons, Jr.
                                      Ronald A. Parsons, Jr.




                                           2
